Name: Commission Regulation (EC) No 2748/94 of 10 November 1994 amending Regulation (EC) No 2028/94 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1994/95 wine year
 Type: Regulation
 Subject Matter: beverages and sugar;  production;  agricultural structures and production;  trade policy;  food technology;  executive power and public service
 Date Published: nan

 11 . 11 . 94 No L 290/9Official Journal of the European Communities COMMISSION REGULATION (EC) No 2748/94 of 10 November 1994 amending Regulation (EC) No 2028/94 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1994/95 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1891 /94 (2), and in particular Article 38 (5) thereof, Whereas Commission Regulation (EC) No 2028/94 (3), lays down that the contracts and declarations signed for preventive distillation are to be submitted to the interven ­ tion agencies by 10 November 1994 at the latest ; whereas given the accumulated delay in preparing the internal administrative instruments in certain Member States, the time limit for submission of the contracts and declara ­ tions in question to the competent intervention agencies should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 (1 ) of Regulation (EC) No 2028/94, ' 10 November 1994' is hereby replaced by '25 November 1994'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 10 November 1994. This Regulation shall be binding in its entirety and direcuy applicable in all Member States. Done at Brussels, 10 November 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 197, 30 . 7 . 1994, p. 42. 0 OJ No L 206, 9. 8 . 1994, p. 5.